Ethkedge, J.
(dissenting).
. I dissent from the conclusion of the majority that the judgment should be affirmed. I concur in the majority opinion that the statute involved is. constitutional; but I think upon this record there was a failure to show liability against the county under the1 statute. The declaration before the' justice of the peace and in the circuit court reads as follows: '
'“Plaintiff, Francis Shaw, by attorneys, shows to the court, that on the - day of October, 1917, he had a cow belonging to him killed in beat 3, said Hancock county, Miss., because of being dipped under the dipping law under the supervision-óf án employee of said-county, said employee having dipped said cow according to law, and, while being so dipped, said cow was killed; that he fildd his claim with the board of supervisors of said county for the death of said cow, which claim said board of supervisors turned down and declined to pay; that- said cow' at the time it was killed as aforesaid was of the value of sixty-fivé dollars. Wherefore plaintiff sues and demands judgment' against said county in said sum. of sixty-fivé' dollars. ’ .
Thére is an agreed statement of facts in the record 'as follows:
“It is agreed that Francis' Shaw was the' owner of one cow which was'very near bringing a calf, dipped on the 1st .of October, 1917; at the time said cow was *58dipped it was in good condition, and lived four days after dipping; that at the time she was dipped the man who was in charge of the dipping, in adding to the solution of the vat, poured the concoction on the cow’s nose; that thereafter the cow became sick, and lived for four days, then died; that the inspector, while the cow was in this- sick condition, observed her and observed some scratches on her while lying down, hut. does- not know how or' why she received . such scratches; that the value of the cow was sixty-five dollars; and it is further agreed that if the solution had been properly prepared the cow would not have been injured.”
It will be noted from the above declaration that nothing was said of presenting the evidence to the board of supervisors nor what evidence was presented, if any. It fails to shows that plaintiff conclusively proved his case before the board of supervisors, and failed to show that there was any proof that there was no contributory negligence on the part of the plaintiff. Of course, the declaration stood denied, and the only evidence in the record, or that was produced on trial, is in the above-recited agreement. This agreement must be taken to be the whole facts bearing on the controversy. It was intended as such, and is so treated in the briefs by, both sides.
If I understand the position of my Brethren, they do not treat this statement as a full statement of all the facts, but presume that there was other evidence before the court below which would sustain the judgment. If I understand their position, it is necessary for the plaintiff to go before the board and make proof in accordance with section 2 of chapter 38, Laws of 1917. This section reads as follows:
“That any owner of live stock making claim for damage for the death or injury of such live stock, shall first make proof of' the amount of his loss or damage to the board of supervisors, and when conclusive proof has been made or submitted to the board and there *59being no evidence of contributory negligence on tbe part of tbe owner, and tbe board is satisfied that tbe said owner has suffered such loss, then tbe board of supervisors shall'pay to such owner out of tbe general county funds, such amount as will compensate him for bis loss or damage, but if tbe board of supervisors shall refuse to pay such claims or any part of them, tbe owner’ shall have tbe right of action against tbe county where such damage occurred.
Section 1 of tbe act has been quoted in the majority opinion. Under this section 2-, as well as under tbe general statutes on tbe subject, the presentation of tbe claim to tbe board of supervisors for allowance is a condition precedent to relief, and - in this statute tbe proof must be made before tbe board so as to show conclusively that the injury resulted from tbe negligence of tbe county and its agents, and also that there was no contributory negligence. Tbe statute does not contemplate agreement as to facts, and. neither the board nor any of its agents or attorneys are authorized to waive* tbe conclusive proof, which means proof beyond reasonable doubt, which plaintiff must make before tbe allowance can be made. The act imposed a liability not theretofore recognized under tbe law, and tbe provision of section 2 is a condition jurisdictional in its nature, and no liability can be imposed until tbe party “shall first make proof of tbe amount of bis loss or damage to the board of supervisors, and when conclusive proof has been made, or submitted to tbe board and there being no evidence of contributory negligence on tbe part of tbe owner,” before suit is instituted; and if tbe appeal is not from tbe board of supervisors to tbe circuit court, tbe declaration and proof in tbe justice or circuit court having original jurisdiction must show not only that the claim was presented to tbe board, but must show, that statutory showing was made to tbe board. It is not made in this record, and tbe certificate of the clerk recites:
*60“I do hereby certify that the foregoing nine pages'is a true and correct copy of all the records and evidence upon the trial of the case at the September term of the circuit court of said county .and state.”